Citation Nr: 0000167	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  95-28 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post operative residuals of a right ankle fracture with 
osteoarthritis and operative fusion.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left ankle fracture with osteoarthritis and 
flat foot.

3.  Entitlement to an evaluation in excess of 10 percent for 
chronic low back pain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.   

In March 1996, the Hearing Officer at the RO in Chicago, 
Illinois, assigned a 30 percent evaluation to the service-
connected right ankle disorder.  As the 30 percent evaluation 
is less than the maximum available under the applicable 
diagnostic criteria, the veteran's claim for that disability 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).


REMAND

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations are plausible and thus well-
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The veteran contends that the service-connected disabilities 
at issue have increased in severity beyond that reflected by 
the currently assigned evaluations.  In order to assess the 
current severity of the veteran's service-connected 
disorders, the RO scheduled the veteran for both an 
orthopedic and spinal examinations to be conducted in June 
1998.  However, the veteran failed, without explanation, to 
report for either examination.  In an October 1999 written 
argument, submitted by the veteran's representative, it was 
argued that the veteran had previously requested (in a 
written statement dated in June 1996), that he did not want 
to be rescheduled for a VA examination.  The representative 
further related that he had sent the veteran a letter 
clarifying the difference between a compensation and a 
treatment examination.  The representative indicated that the 
veteran did not respond to his letter.  

The law provides that, "When entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, . . . [and] the examination 
was scheduled in conjunction with . . . a claim for increase, 
the claim shall be denied."  The pertinent regulation further 
notes, "Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, death of 
an immediate family member, etc."  38 C.F.R. § 3.655(a)(b) 
(1999).

The undersigned finds that this regulation effectively 
precludes the Board, or the RO, from proceeding to adjudicate 
the claim on the merits if the veteran has failed to appear 
without good cause for a scheduled examination in connection 
with a claim for an increased rating.  Because the veteran's 
failure to report for the January 1998 VA examinations are 
without explanation, it may be said that the veteran's 
absence was without good cause.  In addition, it should be 
noted that no evidence has been presented to rebut the 
presumption that the veteran was properly informed of the 
date and time of the examination.  See Mason v. Brown, 8 Vet. 
App. 44, 53-55 (1995).  Therefore, the increased rating 
claims for the service-connected right and left ankle 
disorders and service-connected back disorder could be 
denied.

The Board notes, however, that the RO did not raise with the 
veteran the consequences of his failure to report for the VA 
examinations or document any counseling of the appellant 
concerning the gravity of his failure to report, but rather 
simply proceeded with the appellate process, including the 
issuance of a March 1996 supplemental statement of the case 
on the merits of the claims and eventual certification of the 
appeal to the Board.  The United States Court of Appeals for 
Veterans Claims has held, however, that when the Board 
addresses an issue that has not been addressed by the RO, the 
Board must consider whether the appellant would be prejudiced 
by the Board's going forward on that issue without first 
remanding for the RO to adjudicate the issue in the first 
instance.  Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  
Due process means fundamental fairness.  Austin v. Brown, 6 
Vet. App. 547, 551 (1994).  Proceeding at this time would be 
improper under Bernard.

The Board additionally notes, however, that the Court has 
emphasized, "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street." Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996). "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence." Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In this case, it appears that the duty 
to assist has been frustrated by the veteran's failure to 
report for the examination needed to produce evidence 
essential to his claim.

It is unfortunate that the Board must remand this case.  We 
trust that, when apprised of the regulation quoted above, the 
veteran will respond appropriately.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran must be given complete 
written notice advising him of the 
consequences of his failure to report for 
any examination, as well as a discussion 
of 38 C.F.R. § 3.655(b).  If he fails to 
report for any examination, this fact 
must be noted in the claims folder and a 
copy of the written notice of examination 
or refusal to report notice, whichever is 
applicable, must be associated with the 
claims folder.

2.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, to include the 
re-scheduling of VA examinations, 
provided that good cause for the 
veteran's prior absence has been 
demonstrated, the RO should readjudicate 
the issues on appeal.  If action taken on 
the merits of the claims remains adverse 
to the veteran, he should be furnished a 
supplemental statement of the case 
concerning all evidence added to the 
record since the March 1996 supplemental 
statement of the case, and he should be 
given an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

3.  If the veteran fails to provide 
evidence of what the RO considers to be 
"good cause," for his failure to have 
reported for the scheduled June 1998 
examinations or if he does not respond to 
the RO's request, the RO should deny the 
claims on the basis of the veteran's 
failure to report for the scheduled 
examinations without good cause.  The RO 
should subsequently issue the veteran a 
supplemental statement of the case on the 
question of whether the claims for an 
increased rating should be denied due to 
failure to report for the VA 
examinations.  The supplemental statement 
of the case should contain a summary of 
the pertinent facts and a summary of the 
applicable laws and regulations.  As is 
required above, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.


By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.


__________________
DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

